DETAILED ACTION

Claims 1-10 were rejected in the Office Action mailed on 07/20/2017. 
Applicant’s response filed 11/20/2021 is acknowledged.  In the response, applicant canceled claims 1-4, and 8-9 and amended claims 5-7 and 10.  Claims 5-7 and 10 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2012/0169206).
In regards to claim 5, Ma teaches a ruthenium-based electrode material for use with a spark plug [Abstract].  Ma teaches the Ru material contains Ru as the largest constituent, a precious metal from about 0.1 to about 49.9 wt.% and a refractory metal from about 0.1 to about 49.9 wt.% [0029].  The precious metal is chosen from Rh, Pt, Pd and Ir [0021].  By example, Ma teaches that Rh and Pt are used [0021].  The refractory metal are chosen from tungsten, molybdenum, niobium, tantalum and rhenium [0022].  Ma further teaches that hafnium, nickel and/or gold are added to the electrode material [0031].  Ma teaches the amount of precious metal may be 1-20 wt.%, 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2013/0313961), herein Ma’61, in view of Ma (US 2012/0169206).

In regards to claim 5, Ma’61 teaches an electrode material for use in spark plugs or other ignition devices [Abstract, 0002].  The electrode material is a ruthenium-based material in which ruthenium (Ru) is the single largest constituent on a weight percentage (%) basis [0023].  The Ru based material further comprises one or more precious metals other than ruthenium may also be included in the ruthenium-based material. Some examples of suitable precious metals are rhodium (Rh), platinum (Pt), iridium (Ir), palladium (Pd) and combinations thereof. It is also possible for the ruthenium-based material to include one or more rare earth metals or active elements like yttrium (Y), hafnium (Hf), scandium (SC), zirconium (R), lanthanum (La), cerium (Ce), and/or other constituents [0023].  The ruthenium-based material may include at 
Ma’61 does not teach an element from M3 is added to the Ru alloy material.
Ma teaches a ruthenium-based electrode material for use with a spark plug [Abstract].  Ma teaches the Ru material contains Ru as the largest constituent, a precious metal from about 0.1 to about 49.9 wt.% and a refractory metal from about 0.1 to about 49.9 wt.% [0029].  The precious metal is chosen from Rh, Pt, Pd and Ir [0021].  By example, Ma teaches that Rh and Pt are used [0021].  The refractory metal are chosen from tungsten, molybdenum, niobium, tantalum and rhenium [0022].  Ma further teaches that hafnium, nickel and/or gold are added to the electrode material [0031].  Ma teaches the amount of precious metal may be 1-20 wt.%, the amount of a refractory metal may be 0.1-10 wt.%, and the amount of hafnium and nickel may be 0.1-10 wt.% [0030-0031].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added Ni to the Ru material of Ma’61 at the level (0.1-10 wt.% ) taught by Ma.  Further, it would have been obvious to have chosen Hf as the rare earth element as taught by Ma and Ma’61.  One would have been motivated to do so as Ma teaches both Hf and Ni are conventionally known elements for Ru based materials for spark plugs thus one would have had a reasonable expectation of 
Thus the Ru material of modified Ma’61 includes Ni and Hf, with the Ni at 0.1-10 wt.% and Hf at about several ppm to about 0.3 wt.% [0032].  The ranges for the precious metal (M1), the refractory metal (M2), Ni (M3) and Hf (M4) overlap the claimed equalities for α, β, γ, δ and ε as well as overlap the sum of β, γ, δ and ε in the final equality. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2013/0313961), herein Ma’61, in view of Ma (US 2012/0169206), as applied to claim 5 above, and  in further view of Yoshikawa et al. (US 2017/0072458 A) [IDS dated:05/07/2020], herein Yoshikawa.

In regards to claim 6, Ma’61 further teaches the Ru alloy includes a “fibrous” grain structure which is an elongated polycrystalline grain structure that are parallel to the elongation axis [Abstract, 0006, 0023, Fig. 8].   The elongated grain structure has an aspect ratio of 2 or more [0034]. 
Ma’61 does not teach the number of crystal grains in a section in the direction of the major axes of the crystal grains is not more than 260 per 0.1 mm2.
2 is 20 or less thus the alloy is made polycrystalline [0012, 0017].  This overlaps the claimed range.  
Yoshikawa expressly teaches that the number of crystals in any region of a cross-section in a longitudinal direction is specified to regulate the surfaces of grain boundaries. The grain boundaries serve as original points for high-temperature degradation damage, and therefore the grain boundaries should be restricted [0011-0012].  As such, the number of crystals in any region of a cross-section in a longitudinal direction is considered a result effective variable.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have adjusted the number of crystals in any region of a cross-section in a longitudinal direction for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

In regards to claim 7, Ma’61 does not teach hardness of the Ru alloy.
 Yoshikawa further teaches that the Vickers hardness at any part is 200 Hv or more and less than 400 Hv [0011].
Yoshikawa expressly teaches the hardness range is specified as such due to limiting the residual strain in the material [0013].  When the hardness is too high the material has excessive residual strain, and when the wire rod is exposed to a high temperature equal to or higher than a recrystallization temperature, the grain boundary area may increase due to recrystallization, leading to an increase in oxidative consumption amount [0018]. The material is softened due to recrystallization, and the reduction in hardness/strength is combined with an increase in grain boundary area to increase the possibility that material rupture occurs with grain boundaries as original points [0018]. On the other hand, use of a wire rod having a hardness of less than 200 Hv is not preferable because it does not have a required strength in a normal temperature range [0018].  As such, the Vickers hardness of the material is a result effective variable.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have adjusted the Vickers hardness of the alloy for the intended In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

In regards to claim 10, Ma’61 does not teach hardness of the Ru alloy.
 Yoshikawa further teaches that the Vickers hardness at any part is 200 Hv or more and less than 400 Hv [0011].
Yoshikawa expressly teaches the hardness range is specified as such due to limiting the residual strain in the material [0013].  When the hardness is too high the material has excessive residual strain, and when the wire rod is exposed to a high temperature equal to or higher than a recrystallization temperature, the grain boundary area may increase due to recrystallization, leading to an increase in oxidative consumption amount. The material is softened due to recrystallization, and the reduction in hardness/strength is combined with an increase in grain boundary area to increase the possibility that material rupture occurs with grain boundaries as original points. On the other hand, use of a wire rod having a hardness of less than 200 Hv is 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have adjusted the Vickers hardness of the alloy for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

Response to Arguments
The objection to claim 4 and the 112 rejections to claims 3 and 8 are moot as the claims are canceled.
Applicant’s arguments, see Pgs. 1-2, filed 11/20/2021, with respect to the rejections of claims under prior art rejections under 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Applicant states the amendments distinguish over the prior art of record. This is not persuasive.  Ma (US 2012/0169206) still renders obvious amended claim 5 as set forth above. 
Additionally, upon further consideration, a new grounds of rejection is made in view of Ma (US 2013/0313961), herein Ma’61, in view of Ma (US 2012/0169206) for claim 5, as well as, Ma (US 2013/0313961), herein Ma’61, in view of Ma (US 2012/0169206) and Yoshikawa et al. (US 2017/0072458 A) for claims 6-7 and 10 as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/           Examiner, Art Unit 1784